         Case 1:90-cv-05722-VM Document 1844 Filed 10/21/19 Page 1 of 5

                          590 Madison Avenue, 20th Floor, New York, NY 10022-2524      p212 223-4000      f212 223-4134




Glen Garrett McGorty
(212) 895-4246
GMcGorty@crowell.com


                                              October 21, 2019


VIA HAND DELIVERY

Honorable Victor Marrero
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007-1312

                RE:    United States v. District Council of the
                       United Brotherhood of Carpenters, 90 Civ. 5722 (VM)

Dear Judge Marrero:

        As the Independent Monitor (“IM”) of the District Council of New York City and
Vicinity of the United Brotherhood of Carpenters and Joiners of America (the “District
Council”), I write to request the Court’s approval to conduct and oversee a special election for
District Council President according to the process and schedule described below. Counsel for
the Government and the District Council have consented to and approved the proposed
schedule.

        The prior President, Graham McHugh, resigned from the Union in June 2019 and the
position of President is currently vacant. According to the Bylaws of the District Council, the
President is an officer of the District Council, sits on the District Council Executive Committee,
and receives a stipend of $300 per month. The President is charged with the following specific
duties: “to preside at all meetings of the Council, enforce a due observance of the Constitution
and Laws of the United Brotherhood, conduct the same according to parliamentary rules and
perform such other duties as designated by the body.” District Council Bylaws at 7. The
position has been vacant since Mr. McHugh resigned and the Council meetings have been run
effectively by Vice President Michael Cavanagh. But in the interest of providing the members
with another elected representative, it is necessary to conduct a special election for District
Council President. I seek the consent of the Court to conduct and oversee a special election on
an expedited basis and, in the interest of time and economy, to utilize the procedures followed in
the 2018 special election to fill the President vacancy, which were approved by the Court on
March 29, 2018 (“2018 Special Election Rules”), as a modified version of the rules from the
2018 General District Council election (“2017 General Election Rules”).
         Case 1:90-cv-05722-VM Document 1844 Filed 10/21/19 Page 2 of 5



Honorable Victor Marrero
October 19, 2019
Page 2


         I propose that, on or about November 12, 2019, the District Council mail to members of
all local unions affiliated with the District Council and post on the District Council website a
letter from me providing notice of a nomination meeting and special election for District Council
President. The letter will contain additional information regarding scheduling and dates for
important events. The letter will also state that all nominated candidates will be subject to the
qualification and approval process stated in the 2018 Special Election Rules.

        Consistent with the 2018 Special Election Rules, there will be a period of over six weeks
in which a general campaign may be conducted. Campaign literature will be posted on the
District Council website and a candidate debate open to all members will be held. In order to
minimize costs of the special election, the rules regarding campaign literature mailed at the
expense of the District Council and the preparation of the election edition of The Carpenter will
not be applied. Candidates will still have the opportunity to prepare campaign literature and mail
it at their own expense. Also pursuant to the 2018 Special Election Rules, the nominated
candidates will file two financial disclosure forms by the date after the ballots are tabulated.

       I request to conduct the special election for President according to the following
schedule:

           Proposed Schedule for Special Election for District Council President
November 12, 2019      Notice of Special Election Issued. The District Council will mail to
                       members of all local unions affiliated with the District Council and
                       post on the District Council website a letter from the IM providing
                       notice of a nomination meeting and special election for District
                       Council President to be conducted by mail-in ballot, advising that on
                       November 26, 2019, each prospective candidate may begin to gather
                       signatures of members in good standing on the petition form attached
                       as Exhibit A, which is also available on the District Council website,
                       advising that petitions are due on December 10, 2019, and nominations
                       will be held during the January 8, 2020, delegates meeting, advising
                       that a member must be in good standing by January 15, 2020, in order
                       to cast an eligible ballot, and advising members that they may review
                       the rules governing the special election on the District Council website.
November 26, 2019      Petitions Made Available. Petitions are made available to all
                       interested persons; 150 verified signatures must be obtained, using
                       Exhibit A.
December 10, 2019      Petitions Due and Observers Named. By 6:00 p.m. on this date,
                       prospective candidates must submit completed petitions to the IM and
                       must name observers in writing.
December 16, 2019      Eligible Candidate Approval Process. The IM completes petition
                       review and begins candidate interviews as part of the approval process.
        Case 1:90-cv-05722-VM Document 1844 Filed 10/21/19 Page 3 of 5



Honorable Victor Marrero
October 19, 2019
Page 3


January 8, 2020      Candidate Nominations. The candidate and petition review processes
                     are completed; a portion of the regular delegate meeting open to all
                     members will be dedicated to nominations and acceptances of
                     nominations from the IM-approved list of candidates. Any member in
                     good standing as of January 8, 2020, may nominate a candidate. The
                     order of candidates on the ballot will be determined by a drawing
                     conducted at this nominations meeting. The same order will be
                     followed for posting of any campaign materials on the District Council
                     website. All nominees will then be eligible to speak at local union
                     meetings occurring thereafter through February 19, 2020 (the day all
                     ballots are due in). In the event that there is only one candidate, then
                     any member in attendance (other than the candidate) at the January 8,
                     2020 delegate meeting, and who is in good standing as of that date,
                     may cast a single ballot for the candidate and he or she will be declared
                     the winner and certified by the IM.
January 15, 2020     Eligibility to Vote. By this date, a member must be in good standing
                     in order to cast an eligible ballot in the District Council special election
                     for District Council President.
January 17, 2020     First Financial Disclosure and Campaign Literature Due. By 6:00
                     p.m. on this date, nominated candidates must submit: (1) the first of
                     two campaign financial disclosure forms to the IM; and (2) three
                     standard-sized pages (8.5 inch by 11 inch) of campaign literature for
                     posting on the District Council website.
January 29, 2020     Mail-in Ballots Distributed. On this date, the American Arbitration
                     Association, under the auspices of the IM, will begin to mail ballots,
                     instructions, and return envelopes to all eligible members.
January 30, 2020     Candidate Debate. On this date, a debate for candidates open to all
                     members will be held. The debate will be video-recorded by District
                     Council personnel and a video of the event will be posted on the
                     District Council Web site during the course of the next day.
February 19, 2020    Ballot Return Due Date. Only mail-in ballots received by the
                     American Arbitration Association by 5:00 p.m. on this date will be
                     tabulated.
February 20, 2020    Ballot Tabulation. The American Arbitration Association will
                     tabulate the ballots on this date, starting at 9:00 a.m. Candidates and
                     their pre-designated observers will be able to attend and observe the
                     tabulation.
February 20, 2020    Final Financial Disclosure Due. Each nominated candidate must
                     submit the second of two campaign financial disclosure forms to the
                     IM.
        Case 1:90-cv-05722-VM Document 1844 Filed 10/21/19 Page 4 of 5



Honorable Victor Marrero
October 19, 2019
Page 4


March 9, 2020         Election Certification and Swearing-In. The wining candidate, after
                      certification of the results by the IM, will be installed at the next
                      Executive Committee meeting on March 9, 2020.


                           Certain Procedures and Requirements
       Any section of the 2018 Special Election Rules and the 2017 Election Rules not
inconsistent with what is expressly stated herein will remain in full force and effect. As a
reminder, the 2018 Special Election Rules contained the following modifications of the 2017
General Election Rules and were previously approved by the Court:
   1) Petitions need to contain only 150 valid signatures of members in good standing as of
      December 10, 2019, the date the petitions are due; the early verification process will not
      be applied due to the reduction in number of signatures required and the abridged
      schedule;

   2) Any and all protests must be filed directly with the IM within five (5) working days of
      the time when the complainant becomes aware or reasonably should have become aware
      of the action under protest;

   3) Challenged ballots will not be counted unless necessary and the challenge in question
      considered and disposed by the IM;

   4) An election committee will not be required; and

   5) Candidates may speak at local union meetings occurring on and between January 8, 2020,
      and February 19, 2020, and will be presumed to know or be able to learn the dates of
      such meetings.

Should the Court have any questions, please notify the undersigned at Your Honor’s
convenience.

                                                   Respectfully submitted,




                                                   Glen G. McGorty
                                                   Independent Monitor
        Case 1:90-cv-05722-VM Document 1844 Filed 10/21/19 Page 5 of 5



Honorable Victor Marrero
October 19, 2019
Page 5


Attachment

cc:   VIA E-MAIL

      AUSA Benjamin Torrance
      United States Attorney’s Office
      Southern District of New York

      Joseph Geiger
      Executive Secretary-Treasurer, NY District Council

      Matthew Walker
      Director of Operations, NY District Council

      James M. Murphy, Esq.
      Spivak Lipton LLP
      Counsel for the NY District Council

      Barbara S. Jones, Esq.
      Bracewell LLP
      Counsel for the NY District Council
